DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on February 2, 2021, January 14, and March 16, 2022 have been considered by the Examiner and made of record in the application file.

		
Election/Restrictions
Applicant’s election without traverse of group I in the reply filed on March 16, 2022 is acknowledged.

Claim Objections
Claims 4-6, 10-12 are objected to because of the following informalities:  the claims are non-elected due to a restriction requirement and their status should be “withdrawn”.   Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 and 7-9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wong et al. (US 2019/0182794).
Regarding claim 1, Wong teaches an information transmission method, comprising: receiving, by a user equipment (UE), positioning measurement configuration information from a positioning center (location server (the network serving mobile location centre (eSMLC)) requesting through the LPP layer (a LTE positioning protocol layer) an OTDOA measurement, requiring a set of RSTD measurements from a UE. Together with this request the UE receives assistance data (configuration data, information or parameters) to enable it to obtain the RSTD measurements – [0046]), 
wherein the positioning measurement configuration information comprises a quantity of to-be-measured cells, and wherein the quantity of to-be-measured cells is used to limit a maximum quantity of to-be-measured cells (the assistance data includes a list of cells (eNBs) with their PRS parameters, including bandwidth, periodicity and the like. -  [0046]. Triggering of the reporting may be achieved in a variety of ways. For example, the UE may stop obtaining PRS measurements and resume its RRC connection to submit its positioning report when it has obtained a predefined number of RSTD measurements. This predefined number might be notified to the UE as a parameter in the positioning configuration – [0062]); and 
performing, by the UE, positioning measurement based on the positioning measurement configuration information (The UE then proceeds to perform these measurements, by estimating the exact time offsets between the PRS from different eNBs, during a given period of time, which may typically be up to eight or 16 periods of the PRS signals – [0064]. For example, the UE may stop obtaining PRS measurements and resume its RRC connection to submit its positioning report when it has obtained a predefined number of RSTD measurements – [0062]).
Regarding claim 2, Wong teaches claim 1 and further teaches wherein receiving, by the UE, the positioning measurement configuration information from the positioning center comprises: receiving, by the UE, a provide assistance data message from the positioning center, wherein the provide assistance data message comprises the positioning measurement configuration information (location server (the network serving mobile location centre (eSMLC)) requesting through the LPP layer (a LTE positioning protocol layer) an OTDOA measurement, requiring a set of RSTD measurements from a UE. Together with this request the UE receives assistance data (configuration data, information or parameters) to enable it to obtain the RSTD measurements – [0046]).
Regarding claim 3, Wong teaches claim 1 and further teaches wherein the method further comprises: sending, by the UE, a measurement report to the positioning center (The UE then reports to the location server these estimated time differences together with an estimate of the measurement quality – [0046]). 
Regarding claim 7, Wong teaches an apparatus, comprising at least one processor and a storage medium storing executable instructions that, when executed by the at least one processor ([0027]), cause the apparatus to: 
receive positioning measurement configuration information from a positioning center (location server (the network serving mobile location centre (eSMLC)) requesting through the LPP layer (a LTE positioning protocol layer) an OTDOA measurement, requiring a set of RSTD measurements from a UE. Together with this request the UE receives assistance data (configuration data, information or parameters) to enable it to obtain the RSTD measurements – [0046]), 
wherein the positioning measurement configuration information comprises a quantity of to-be-measured cells, and wherein the quantity of to-be-measured cells is used to limit a maximum quantity of to-be-measured cells (the assistance data includes a list of cells (eNBs) with their PRS parameters, including bandwidth, periodicity and the like -  [0046]. Triggering of the reporting may be achieved in a variety of ways. For example, the UE may stop obtaining PRS measurements and resume its RRC connection to submit its positioning report when it has obtained a predefined number of RSTD measurements. This predefined number might be notified to the UE as a parameter in the positioning configuration – [0062]); and 
perform positioning measurement based on the positioning measurement configuration information (The UE then proceeds to perform these measurements, by estimating the exact time offsets between the PRS from different eNBs, during a given period of time, which may typically be up to eight or 16 periods of the PRS signals – [0064]. For example, the UE may stop obtaining PRS measurements and resume its RRC connection to submit its positioning report when it has obtained a predefined number of RSTD measurements – [0062]).
Regarding claim 8, Wong teaches claim 7 and further teaches to: receive a provide assistance data message from the positioning center, wherein the provide assistance data message comprises the positioning measurement configuration information (location server (the network serving mobile location centre (eSMLC)) requesting through the LPP layer (a LTE positioning protocol layer) an OTDOA measurement, requiring a set of RSTD measurements from a UE. Together with this request the UE receives assistance data (configuration data, information or parameters) to enable it to obtain the RSTD measurements – [0046]).
Regarding claim 9, Wong teaches claim 7 and further teaches to: send a measurement report to the positioning center (The UE then reports to the location server these estimated time differences together with an estimate of the measurement quality – [0046]). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOC THAI NGOC VU whose telephone number is (571)270-5901. The examiner can normally be reached M-F, 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on 571-272-7915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QUOC THAI N VU/Primary Examiner, Art Unit 2642